Morse, J.
The bill of complaint in this case was filed to •establish complainant’s right to an alley in the property ■known as the “ Buchoz Block,” in Ann Arbor.
The Buchoz block consists of four stores fronting nearly west on Detroit street. The alley in question is about twelve feet wide, and is immediately north and adjoining the block, *246and extends east to the rear end of the lot upon which the-block is built.
The Buchoz block is located on the Kenneth-Davidson plat of subdivision of lot 3, in block No. 3, north of Huron, street, in range 6 east, in Ann Arbor. The lots in this block are eight by twelve rods. The Bent house property is located immediately south and adjoining the block. The Meuth lot-is located immediately north and adjoining the block.
Between the Bent property and the Buchoz block is a strip-of land ten feet wide, reaching the whole distance from Detroit sti-eet to the east end of the original lot. North of this strip, and adjoining it, is an alley platted three feet wide. This alley was platted for the use and benefit of the-lots composing the Buchoz block, and for no other purpose.
From April, 1860, until his death, in October, 1874, Louis-It. Buchoz owned, in fee simple, the Buchoz block, the Bent property, and the land now owned and occupied by the-defendant, Meuth.
In March, 1865, Louis R. Buchoz executed a mortgage upon the Bent property to his divorced wife, Caroline Buchoz,. “ with the privilege of a right of way, and of passing and repassing from Detroit street to the east end of said land,, over and along such alley or passage-way as may be provided for that purpose, by closing immediately after passing, and-keeping closed, sueli gates as may be placed in it, and not obstructing the alley.”
On the second day of January, 1868, Buchoz gave the complainant a mortgage covering the land described in the-mortgage to his wife, except the north eight feet of lot 2, and in addition thereto, embracing the Buchoz block, and the strip between said block and the Bent property, and two rods not contained in the mortgage to Caroline, being the east two rods in width from off the Bent property. No-right of way was granted, in terms, by this mortgage.
Complainant, at the time of filing her bill, owned the-property covered by these two mortgages, having acquired the same by foreclosure.
The defendant owns the land lying north and adjoining

*0


*247the Buchoz block, by Buclioz’s administrator’s deed to A. J. Sawyer, April 19, 1882, and by conveyance from Sawyer to Alfred Buchoz, and from Alfred Buchoz to Anna L. Meuth, both of same date as deed to Sawyer. The description of the premises conveyed by these deeds is bounded upon the south by the north line of Davidson’s plat, and thereby including the land claimed as an alley by complainant.
The complainant does not claim a way of necessity. She puts her right to the use of this alleged alley upon the provision above quoted in the mortgage executed by Louis ft. Buchoz to his wife, Caroline.
The defendants claim that the alley or passage-way referred to in said mortgage is the ten-foot strip between the Bent property and the Buchoz block.
A careful study of the record, and scrutiny of the maps, deeds, and mortgages accompanying it, satisfy us that the defendants’ claim is the correct one.
It is necessary to examine into the origin, location, and use of the alley in which the complainant asserts rights under the mortgage to Caroline Buchoz, to determine whether the reference therein is to this alley or to another way. In the first place, the alley in question was never platted, as appears from the records in the office of the register of deeds of Washtenaw county. The first plat we know of embracing the land forming this alley was one dividing block 3 into lots, the lots concerned in this litigation being numbered from the south to the north as 2, 3, 4; the Bent property being on the south third of lot 3, with eight feet from off the north end of lot 2; the Buchoz block and the Meuth property being on lot ,3. Then Kenneth Davidson subdivided the portion of lot 3 known in this controversy as the “ Buchoz Block,” into lots; — 1, 2, 3, 4, and 9 fronting on Detroit street, running, from the north, southwesterly, in the order named. Back of lot 1, and running the whole southeasterly and easterly length of lot 3 of 'the block, was lot 5; and back of lot 2 of the subdivision was lot 6; and back of lot 3 was lot 7; and back of lot 4 was lot 8. Along the southerly line of lots 9, 4, 8, 7 and 6, he platted an alley *248about three feet wide. The north line of lots 1 and 5 was the south line of what is now claimed to be the alley in question here.
March 1, 1850, Davidson deeded to Charles T. Wilmot lots 1 and 5 of his subdivision, in which deed no mention is made of any alley or passage-way on the north side of said lots; but Wilmot is granted therein “the right or privilege of passing and repassing with wagons, teams, or otherwise, from Detroit street along the alley on the south side of subdivisions Nos. 6, 7, 8, and 9, to said subdivision No. 5, and back, until said Wilmot, his heirs or assigns, can or shall obtain a right of way to said subdivision No. 5, north of said subdivision No. 1; but this right of using said alley is to cease and determine whenever such other right of way shall have been obtained.”
In order to use the privilege thus granted, Wilmot must, of necessity, have used the strip of land between the Buchoz block and the Bent property, which is claimed by defendants to be the passage-way granted in the Caroline Buchoz mortgage.
Wilmot never acquired any right of way north of subdivisions 1 and 5; and June 18,1851, deeded said subdivisions, with other lands, to Louis R. Buchoz, who at that time owned the Meutli property and other lands north of said subdivisions.
The alley in controversy here was first created by Louis R. Buchoz in a deed to Enoch Terhune, dated October 22,1851, conveying lands north of and adjoining Davidson’s subdivision, in which he reserved and excepted from said deed the “ equal undivided half of the most southerly twelve feet in width of the land above conveyed, which strip of land twelve feet wide is to extend from Detroit street to the east line of said lot 3, along, and adjoining on the north, the north line of said subdivisions 1 and 5; and to be leapt open and free from, obstructions, and used by the parties to these presents, thevr heirs and assigns, in common, for am, alley P It will be noticed that this reservation of this twelve feet for an alley was not a public one, and there is no claim anywhere of any dedication to the public of this alley. It simply was *249to remain an alley as between the parties to this deed and their heirs and assigns.
Terhune gave a mortgage back, upon the premises so deeded to him, to Buchoz; and by the foreclosure of the same, April 28, 1860, Buchoz became again the owner thereof ; thus placing the title to the ground covered by this alley in Buchoz alone, no other person having any rights therein.
Buchoz acquired the Bent property June 2, 1851, and the balance of Davidson’s subdivision not deeded to "Wilmot, December 14, 1850;'and from 1860 to his death, in 1874, he was the owner of the Bent property, the Buchoz block, the strip between the Bent property and the Buchoz block, this alley in dispute in this case, and the Meuth lands.
During this ownership, and the occupancy and use of these premises by Buchoz and his tenants, the testimony shows that this alley was used by Buchoz and his tenants, and sometimes by the public with the consent and permission of Buchoz; but no adverse user is shown by any one.
The question now arises, what passage-way did he refer to in his mortgage to his divorced wife of date March 31,1865 ? The use for which this passage-way was designed unquestionably was for the benefit of the buildings then standing upon the Bent property, which were a house and brick barn. The house was near the northern line of said property, and a little to the west of the center of the premises. The barn was nearly to the eastern end of the property, and in the southeast corner of the same. The right of way was granted from Detroit street to the east end of said land, along “such alley or passage-way as may he provided for that purpose.”
The natural reading of the grant would indicate that this passage-way would run directly, the shortest way, from Detroit street east to the east end of the lot, which would be the ten-foot strip claimed by defendants. This would be, with the alley platted on the subdivision, about thirteen feet wide, until the line of lot 5 was reached, upon which there were no buildings or anything else to prevent passage of wagons. It seems absurd to claim that the alley meant was *250to commence on the north line of subdivision 1, and run along the north line of that and subdivision 5, and then go south across the latter subdivision to this barn, when a much shorter cut would go from Detroit street directly east to it.
The language of the grant also supports defendants’ claim. The alley in controversy was in use then by Buchoz and his tenants, and had been since its creation, fourteen years before. Why was not this alley, the width and length of which had already been determined by the Terhune deed, and the use under it, particularly mentioned and described, or reference made to it, in this mortgage ?
The mortgage does not call for an alley or passage-way already in existence and in use, but one “ as may be provided for that purpose.”
It appears clear ,to me that no right of way in this alley was granted, or intended to be granted, in the mortgage to Caroline Buchoz.
But it is claimed that by a reformation of the decree in the suit to foreclose this mortgage in the Supreme Court, the grant was extended and enlarged so as to cover this alley by the addition óf the words “is or,” so that the'clause now reads: “ Such alley or passage-way as \is or] may be provided,” etc.
In my opinion, this action of the Supreme Court cannot alter the rights of the parties to this controversy, nor add to the scope of the grant in the original mortgage. In the first place, no reformation of the description of this alley or of the premises was asked in the bill of complaint of Caroline Buchoz. She filed a simple foreclosure bill, making the complainant here, Mrs. Morgan, a defendant, as a subsequent purchaser or incumbrancer; and it was taken as confessed by the heirs of Louis K. Buchoz, who had no notice of any intended change in the words of the grant óf a passage-way.
The decree in the circuit followed the mortgage in its description. No amendment was made to the bill. Therefore the defendants, who claim under the heirs of Buchoz, or his administrator, could not be concluded by a change of this *251kind made under these circumstances. • No court had any power to do it.
Secondly, the decree, as modified, reformed, and enlarged in the Supreme Court, was altered, as it appears from the record, by stipulation entered into by Mrs. Morgan and Mrs. Buchoz, through their respective attorneys. These parties had no power to stipulate away the rights of Buchoz’s heirs or legal representatives, or to enlarge or alter the grant contained in the mortgage, so as to confer upon either Mrs. Buchoz or Mrs. Morgan any greater rights, as against Buchoz. and his heirs, than he conveyed in the instrument originally.
Not satisfied with trying to gain a use of this alley by this-stipulation in the Supreme Court, to make the right doubly sure, the commissioner’s deed upon a sale under this decree goes further than the decree, and grants to Mrs. Morgan this right of passage-way specifically to this barn, which building* was not referred to in connection with this right of way in. the mortgage, or either the decree of the circuit or supreme courts. This deed, however, cannot alter the grant in the mortgage, although it would seem to have been drawn with such intention. The complainant’s rights must rest, as far as this grant in the mortgage is concerned, upon its terms, as executed by Louis B. Buchoz, and under it she took no interest or right in this alley.
The complainant’s counsel insists further, however, that such was the condition of this whole property at the time of Buchoz’s mortgage to -her, by which she has acquired the Buchoz block, that the remaining estate of Buchoz became servient to her estate, which was. the dominant tenement • that she is entitled to the use of the alley, which was a benefit to the Buchoz block, and apparent at the time her mortgage was given. In other words, the alley was in existence and in use when her mortgage was executed, and was of benefit or advantage to the buildings, or some of them, composing the block; and therefore, having acquired the title to said block, under said mortgage, she is entitled to such benefit and advantage permanently, as a privilege and appurtenance to her property thus acquired. The complainant’s *252counsel lias ably and forcibly presented. her case in tliis respect; but we are unable to agree with him in his reasoning, or in his application of the law to the undisputed facts in tliis case.
There is no doubt but by the deed from Buchoz to Terhime the land now known as the “Meuth property,” and owned by the defendants, was made servient to the Buchoz block, and burdened with an easement, created by the exception and reservation in said deed, for the benefit and advantage of the block, then owned by Buchoz, in the alley, the use of which was reserved in the deed. But it is equally certain, from the authorities, that when the title of both premises was united, in 1860, in Buchoz, the easement was merged and extinguished. Buchoz then owned the whole property, and he could not have an easement in his own land, or appurtenant to his own land. After such merger, it was a way of his own, for his own convenience, which he might alter or close up at his own pleasure. The dominant and servient tenements were unified; and the question, arises whether, by the conveyance to complainant and consequent severance of the ownership of the dominant tenement, this alley, or right of way, passed by the general words, “ together witli the hereditaments and appurtenances thereunto belonging, or in anywise appertaining.” This depends upon the nature of the easement. This alley was created for a passageway, and nothing else. The only benefit or advantage claimed for it is that of a right of way. It is therefore a discontinuous easement; — one the use of which can only be liad by the interference of man. It is not like a drain or sewer, which are used continually without the intervention of man. Continuous easements pass, on the severance of the two tenements, as appurtenances, but a right of way does not, unless the grantor in the conveyance uses language sufficient to create the easement de novo, or because its use is absolutely necessary to the enjoyment of the premises conveyed. All the authorities cited by the counsel for complainant are cases of continuous easements, or discontinuous *253easements without which the premises could not he used for the purposes granted. They do not apply here.
It is admitted that complainant cannot claim the use of this alley as a way by necessity. She can reach the rear of her buildings in the Buehoz block, and all her property, from Detroit street, by a passage-way over her own lands. This alley would be convenient for her, but it is not necessary. From the testimony, it plainly appears that its continuance, for the last few years before the defendants closed it, was a nuisance, not alone to the defendants, but to all decent people in the neighborhood, because of the character and habits of the people who resorted to and used it at night. There is no good purpose to be served by re-opening it, nor is it necessary to the free or full enjoyment of complainant’s property. And plainly, under the authorities, she cannot claim it as a matter of right. The use of it to her did not pass by the general words above quoted in her mortgage: Simmons v. Cloonan, 81 N. Y. 566; Lampman v. Milks, 21 N. Y. 516; Parsons v. Johnson, 68 N. Y. 62; Grant v. Chase, 17 Mass. 443; Whalley v. Tompson, 1 Bos. & P. 371-376; Scott v. Palms, 48 Mich. 505; Fetters v. Humphreys, 19 N. J. Eq. 471; Washb. Easem. (3d Ed.) 650, 652.
The complainant also avers in her bill that the inclination or surface of her premises is such that the surface water therefrom necessarily runs into said alley, and must and should be allowed to pass freely around the easterly corner of the Buehoz block into said alley; and claims a natural passage-way or easement for such surface water to flow from her lands into and through said alley, as through a drain.
"We find no warrant in the evidence for this claim. The testimony shows that before the building of the Buehoz block the-surface water naturally ran from the east to the west, crossing Detroit street about midway of the block; and at the time of the building of the block an arrangement was made between the owners of these lands that the water was to be taken to the south end of the Buehoz»block, and run off through the alley platted by Davidson. The water did not naturally run into this alley. The complainant has no right *254to the use of it as a drain by express'grant. Nor has she any right by prescription. It is true that since the block has been built, by the changing of the surface of the ground, the water has run off more or less through this alley. But the complainant has not owned the property long enough to gain a prescriptive right. There could be no easement for the flow of this water into this alley from 1860 to the date of her foreclosure of this mortgage, while Buchoz or his heirs owned both the block and the alley. Buchoz, while such owner, had the right to run the water off from his premises wherever he saw fit, as long as he did not injure his neighbors thereby. He could have, however, no easement against himself, as heretofore shown: Washb. Easem. (3d Ed.) 640; Ang. Water Courses, § 191.
Note. — A plat of the premises, furnished with the defendants’ hrief, < will he found opposite page 247. — Reporter.
No drain or ditch, or any other way, has ever been laid or built into or through this alley for the benefit of the Buchoz block, and the fact that during Buchoz’s ownership the water was permitted to flow over the surface of the ground without any artificial channel, into the alley, and through it, cannot be made the basis of any prescriptive right in one who was then a stranger to the premises. The complainant’s rights by user could not commence until she acquired title to the block, and enjoyed this way for the water adversely. At the time her mortgage was executed, the title of both parcels being in Buchoz, no easement existed ; and she therefore did not acquire it as an appurtenance. Nor is it shown that she is entitled to this flowage of water by necessity.
The decree of the court below must be affirmed, with costs of both courts.
The other Justices concurred.